Citation Nr: 1813629	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-39 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse.


ATTORNEY FOR THE BOARD

J. Smith-Jennings, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 2002 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) Houston, Texas. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via videoconference in December 2016 and a transcript of the hearing has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran currently has a bilateral hearing loss disability for VA purposes. 

2. The Veteran was exposed to excessive levels of noise during service.

3. Competent and credible evidence indicates that the Veteran has experienced continuous symptoms of bilateral hearing loss since service.

4. Competent and credible evidence indicates that the Veteran's bilateral tinnitus was incurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).  

2. The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss
The Veteran seeks service connection for bilateral hearing loss.  Specifically, the Veteran contends that he developed bilateral hearing loss as a result of acoustic trauma related to his military occupational specialty (MOS) as an advanced welder and sheet metal worker.  Following review of the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include sensorineural hearing loss, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2017).  Notably however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, in a May 2013 rating decision, the RO denied service connection for bilateral hearing loss based, in part, on December 2012 VA examination audiometric data which indicated that the Veteran did not have a bilateral hearing loss disability for VA purposes.  Subsequently, during a December 2016 Board hearing, the Veteran testified that his hearing had worsened since his the December 2012 VA examination.  In support of this assertion, he submitted a November 2016 Memorial ENT Associates audiogram which documented auditory thresholds of 20 and 35 decibels at 500 Hz, 30 and 30 decibels at 1000 Hz, 25 and 25 decibels at 2000 Hz, 30 and 30 decibels at 3000 Hz, and 30 and 35 decibels at 4000 Hz. The Board finds that based upon these test results, the Veteran has impaired bilateral hearing productive of a disability under 38 C.F.R. § 3.385. Thus, the first element of service connection is met.

Regarding in-service incurrence, as previously stated, the Veteran attributes his hearing loss to in-service acoustic trauma related to his MOS.  The Board finds the Veteran's account of acoustic trauma to be credible and consistent with the circumstances of his service.  Because in-service noise exposure is established, the second element of service connection has been met. 

Turning to the nexus element, the evidence of record includes a December 2012 VA examination report in which the examiner opined that it was less likely as not that any permanent change of hearing began during military service.  The examiner reasoned that the Veteran's service medical records documented normal hearing on the enlistment and normal hearing throughout military service.

The Board finds the December 2012 VA examiner opinion of little probative value.  The examiner based her opinion on an inaccurate fact. The Board notes that the Veteran's service treatment records include May 2004 hearing conservation data which documents right ear hearing loss.  See Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993) ("An opinion based upon an inaccurate premise has no probative value.")   

The evidence of record otherwise includes a private opinion from Dr. Luke I. Burke (Dr. Burke).  In a letter dated in November 2016 Dr. Burke stated that the Veteran has a ten year history of bilateral hearing loss and a long history of noise exposure.

The Board affords greater weight to the November 2016 private opinion because Dr. Burke's conclusions were based on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

Additionally, the Veteran testified during the December 2016 Board hearing that his bilateral hearing loss first began in 2004 during his active service and the evidence of record includes an April 2015 lay statement from the Veteran's wife that the Veteran has been experiencing issues with his hearing since service.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has experienced continuous bilateral hearing loss symptoms since service to meet the requirements of presumptive service connection under 38 C.F.R. 3.303(b).  An in-service audiometric examination documented hearing loss, testimony from the Veteran, and lay statements from his wife convey that the Veteran has experienced hearing loss since service.  A private audiologist has also opined that the Veteran's hearing loss began during his active service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced continuity of symptomatology of bilateral hearing loss since service.

In sum, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's current bilateral hearing loss was incurred in service.  Hence, affording him the benefit of the doubt, service connection for bilateral hearing loss is warranted.  38 U.S.C. § 5107 (b) (2012); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Bilateral Tinnitus
The Veteran seeks service connection for tinnitus.  Specifically, the Veteran contends that he developed tinnitus as a result of acoustic trauma related to his MOS as an advanced welder and sheet metal worker.  Following review of the evidence of record, the Board finds that service connection for bilateral tinnitus is warranted.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (a) (2017).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  See 38 U.S.C. §§ 1101 (3), 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303 (b), 3.307(a)(3), 3.309(a) (2017).  "Other organic diseases of the nervous system," which may include tinnitus, are classified as "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) also applies.  38 C.F.R. § 3.307; Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the claimant's separation from service.  38 C.F.R. § 3.303 (b); Walker, 708 F.3d at 1336-38.  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  See 38 U.S.C. § 5107 (b) (2012); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has actually observed and is within the realm of his or her personal knowledge).

Here, the Board finds that the evidence of record supports an award of service connection for tinnitus on the grounds of continuity of symptomatology.  A current diagnosis of tinnitus is confirmed by the evidence of record.  See November 2016 Letter from Dr. Luke I. Burke.  The Veteran also reported experiencing ringing in his ears.  See December 2016 Hearing Transcript.  Such lay testimony is competent to establish the presence of observable symptomatology.  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

The Board notes that the evidence of record includes evidence which weighs against the claim. Specifically, in December 2012 a VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of his service.  The examiner reasoned that service medical records documented normal hearing on the enlistment examination and normal hearing throughout military service, and the Veteran reported the presence of frequent bilateral tinnitus of no specific onset.  See December 2012 VA Exam.  However, the Board affords the Veteran's own statements significant probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  The Veteran testified during the December 2016 Board hearing that his tinnitus began in 2004 during his active service and has continued thereafter.  The Board finds that the Veteran is competent to report the symptoms of his tinnitus, and that he is credible.  See Layno, 6 Vet. App. at 469.   

In light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible report of tinnitus that had its onset during service and has continued since service, the Board finds that the evidence is at least in equipoise regarding whether the Veteran's bilateral tinnitus is related to service.  Accordingly, the Board resolves any doubt in the Veteran's favor and finds that service connection for bilateral tinnitus is warranted.






ORDER

Service connection for bilateral hearing loss is granted.

Service connection for bilateral tinnitus is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


